CRAWLEY, Judge,
concurring in part and dissenting in part.
I concur with the majority’s holding that the trial court’s finding that the employee has a 66.5% permanent partial disability is supported by substantial evidence; however, I would conclude that the trial court properly reduced the employee’s workers’ compensation benefits by the amount of disability retirement benefits the employee is receiving.
Ala.Code 1975, § 25-5-57(c)(l), states:
“The employer may reduce or accept an assignment from an employee of the amount of benefits paid pursuant to a disability plan, retirement plan, or other plan providing for sick pay by the amount of compensation paid, if and only if the employer provided the benefits or paid for the plan or plans providing the benefits deducted.”
(Emphasis added.) The majority reverses the trial court’s judgment reducing the amount of workers’ compensation benefits by the amount of the employee’s disability retirement benefits. The majority relies on Sanders v. Dunlop Tire Corp., 706 So.2d 716 (Ala.Civ.App.1996), cert. granted (Ala. July 8, 1996) (Ms. 1951184). The issue in Sanders was whether “the employer provided the benefits or paid for the plan or plans providing the benefits deducted.” § 25-5-57(c)(l). The majority in Sanders held that the employer had not provided the disability retirement benefits and, therefore, concluded that the employer was not entitled to an offset against the workers’ compensation benefits awarded to the employee. I dissented to that holding in Sanders because I concluded that the employer had provided the disability retirement benefits. I have reviewed the record in this case, and this case involves the identical disability retirement plan that was at issue in Sanders. Therefore, I conclude in this case, as well as in Sanders, that the employer provided for the disability retirement benefits and that the employer is entitled to reduce the amount of workers’ compensation payments to the employee by the amount of disability retirement benefits the employer is receiving.